OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFIOI@\"BOllLiS)^fE£rS)L station                    gggAS 7JS!NDSTAGE»RTNEYBOWES
                                            Q en
              STATE OF TEXAS
                                            ';3
                                       , v;. tc
              PENALTY FOR                         o.
                                                                            ZIP 78701
              PRIVATE USE         J:        uj«5                            02 1W
                                            a. ik .*                        0001401623JUN              17. 2015

 6/17/2015                      ;- -J \ '.' ..(           '-'Jr,
 HAINES, RODNEY STEVE           Tr: Ct. Np:.A05-213T1                                     WR-83,380-05
 This is to advise that the Court" has denied .without written order the application for
 writ of habeas corpus.             "?:.;; s- '-• J;-' -"
                                         ""'*'' :-'-v'"                             Abel Acosta, Clerk

                               RODNEY STEVE HAINES                                                                ' '•!
                              TERRELL UNIT - TDC # 134779$
                               1300 FM 655
                               ROSHARON, TX 77583




                                 ,Ij,I.,1/11.,,-1JIIi,||•1.1.1»IfI•»<111J.. •111•»1»•••I«.»Ii J*J11-                 I
HEBH3B .77533